997 So. 2d 1170 (2008)
Otis McCALISTER, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-2099.
District Court of Appeal of Florida, Third District.
December 10, 2008.
Rehearing Denied January 8, 2009.
Otis McCalister, in proper person.
Bill McCollum, Attorney General, for appellee.
Before GERSTEN, C.J., and SHEPHERD and SALTER, JJ.
PER CURIAM.
Otis McCalister appeals the trial court's denial of his motion to correct illegal sentence. We affirm for the reasons set forth in McCalister v. State, 664 So. 2d 1149 (Fla. 3d DCA 1995) (affirming denial of postconviction relief motion) (citing Karchesky v. State, 591 So. 2d 930 (Fla.1992)).
This Court ordered McCalister to show cause why he should not be barred from further pro se filings. Upon consideration of his response to the order, and because his argument in the present postconviction motion relies on a recent decision of this Court, Companioni v. State, 971 So. 2d 883 (Fla. 3d DCA 2007), we will not impose or recommend sanctions at this time. This ruling, however, is without prejudice to the Court's consideration of sanctions if a further postconviction motion is filed in this case that is successive and frivolous.
Affirmed.